Title: To James Madison from William C. C. Claiborne, 14 April 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


14 April 1804, New Orleans. “I this morning received information from the officer commanding at Plaquemines, that he had brought to, opposite the Fort a French Privateer of Five Guns, and added that the vessel was in a leaky condition and in want of provisions: Shortly thereafter, I received from M. Laussat a letter upon the subject, a Copy of which No. 1 is enclosed, to which I returned the Answer No. 2 and gave the Orders No. 3.
“Immediately after replying to M. Laussats letter, I was advised that a British armed Schooner of two guns was also detained at the Fort; upon which I addressed to M. Laussat a Note of which No. 4 is a copy, and after receiving (as I suppose) correct information as to the British vessel, I gave to the officer Commanding at Plaquemine the instructions No. 5.” Adds in a postscript that he has just received a letter from Laussat “of which No. 6 is a copy.”
